Citation Nr: 1243868	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  11-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD


G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1979, and from December 1990 to April 1991.  The Veteran had additional service in the Marine Corps and Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2012 correspondence, the Veteran requested a Board Hearing at the RO after the claim was certified to the Board.  The record does not demonstrate that any action was taken to schedule a hearing for the Veteran and the Veteran is not shown to have withdrawn his request.  Because Board hearings at the RO are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Board hearing at the RO.  The RO should then return the claims file to the Board in accordance with current appellate procedures

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



